Exhibit 10.1

 

ACTIVCARD

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into by and
between ActivCard, Inc., a California corporation, and Jason Hart (the
“Executive”). ActivCard, Inc. together with its affiliates and parent, including
ActivCard Corp., a Delaware corporation, are referred to collectively in this
Agreement as the “Company.” This Agreement shall be effective upon the Closing
Date (the “Effective Date”) as defined in that certain Stock Purchase Agreement
dated as of July 26, 2005 (the “Stock Purchase Agreement”), by and among Jason
Hart, Michael Smith, and Equity Partners Two Pty Ltd, a corporation organized
under the laws of the Commonwealth of Australia (collectively, the “Sellers”,
and each, a “Seller”), Peter Johnson, as Sellers’ Representative, and ActivCard
Corp., a Delaware corporation (the “Purchaser”). Certain capitalized terms used
by not otherwise defined herein shall have the meanings ascribed thereto or as
otherwise defined in the Stock Purchase Agreement.

 

1 POSITION

 

a. Title; Office. Executive will serve as Senior Vice President of Sales and
Marketing of the Company commencing on the Effective Date (the “Employment
Date”). Executive will be employed by ActivCard, Inc. and Executive’s office
will be located at the Company’s headquarters at 6623 Dumbarton Circle, Fremont,
California.

 

b. Duties. Executive shall be responsible for all of the duties normally
attributed to a Senior Vice President of the Company. Executive shall report to
the Company’s Chief Executive Officer and shall perform such other duties as the
Company may from time to time require, consistent with the general level and
type of duties and responsibilities customarily associated with the position of
Senior Vice President. In addition, upon Executive’s election to the Company’s
Board of Directors and during such period as he may serve on the Board of
Directors during the term of this Agreement, Executive shall serve without any
additional compensation as a member of the Board of Directors. Upon termination
of Executive’s employment due to termination by the Company for Cause or by the
Executive without Good Reason, should Executive still be a member of the
Company’s Board of Directors, Executive shall resign as a member of the Board of
Directors.

 

c. Other Obligations. Executive agrees to loyally and conscientiously perform
all of the lawful duties and obligations required of Executive pursuant to and
consistent with the terms of this Agreement, and will do so to the reasonable
satisfaction of the Company. During the term of Executive’s employment,
Executive further agrees that Executive will devote all of Executive’s business
time and attention to the business of the Company, except that Executive may
engage in a reasonable amount of related and complementary activities which are
consistent with his position with the Company but do not interfere with
Executive’s duties to the Company. Executive will not render commercial or
professional services of any nature to any person or organization other than the
Company and its subsidiaries, whether or not for compensation, without the prior
written consent of the Company.

 

d. Work Authorization. Executive agrees that his employment with the Company and
the Company’s obligations under this Agreement are contingent upon (1) his
providing appropriate legal proof of identity and proof of eligibility to be
employed in the United States within three days of the Employment Date and (2)
to continue to be eligible to be employed with the Company in the United States.
Executive further agrees to use his reasonable best efforts to maintain the
requisite legal status to be employed in the United States.

 

2 COMPENSATION

 

a. Base Salary. During Executive’s employment, Executive will be paid an
annualized salary of no less than $200,000. Executive’s salary will be payable
in equal semi-monthly installments pursuant to the Company’s regular payroll
practices (or in the same manner as other senior executives of the Company), and
shall be subject to the usual, required withholding of income and employment
taxes. Executive’s annual salary of $200,000, together with any increases
thereto, shall be referred to in this Agreement as “Base Salary.” Base Salary
will be subject to annual review by, and increase at, the sole discretion of the
Company.



--------------------------------------------------------------------------------

b. Bonus. During Executive’s employment, Executive will be eligible to receive
an annual target bonus of $50,000, subject to satisfaction of individual
performance objectives to be established by the Board of Directors in the first
quarter of each fiscal year, plus an annual target bonus of $75,000, subject to
achieving certain revenue targets to be established by the Board of Directors in
the first quarter of each fiscal year.

 

3 EMPLOYEE BENEFITS

 

Executive Benefits. During Executive’s employment, Executive shall be eligible
to participate in the employee benefits plans currently and hereafter maintained
by the Company of general applicability to other senior executives of the
Company, including the Company group health insurance, dental insurance,
long-term disability and 401(k) plans. The Company reserves the right to cancel
or change the employee benefit plans and programs it offers to its employees at
any time. Executive will be given a copy of the Company’s employee handbook and
employee benefit plan documents which will describe more fully these and other
benefits of Executive’s employment, as well as the personal policies and
procedures which apply to employment with the Company.

 

4 EXPENSE REIMBURSEMENT

 

Executive will be authorized to incur ordinary, necessary and reasonable travel,
entertainment and other business expenses, in line with the Company’s travel
policy and in connection with Executive’s duties. The Company shall reimburse
Executive for such expenses upon presentation of appropriate supporting
documentation in accordance with the Company’s standard reimbursement policy.

 

5 SEVERANCE

 

a. Benefits. If Executive’s employment with the Company is terminated by the
Company without Cause or by Executive with Good Reason, then Executive shall be
entitled to receive the following severance benefits:

 

(i). six months of Base Salary, less applicable withholding taxes, payable in a
lump sum upon termination; and

 

(ii). continued group life, health and dental benefits for Executive, his spouse
and dependents at the same level of coverage as in effect for Executive on the
day immediately preceding the day of termination of employment at no cost to
Executive or his family for a period ending on the earlier of (a) six months
after the date of termination of employment and (b) the date that Executive is
eligible to receive group life, health and dental benefits through a new
employer.

 

b. Conditions. Payment by the Company of any severance benefits is conditioned
upon (i) Executive’s execution of a general release in the form of the
Settlement Agreement and Release attached hereto as Exhibit B and (ii) should
Executive be a member of the Board of Directors at the time his employment
terminates and his employment is terminated by the Company for Cause or by the
Executive without Good Reason, Executive’s resignation as a member of the Board
of Directors of ActivCard Corp.

 

c. No Benefits. Executive shall not be entitled to receive any severance
payments or benefits upon termination of Executive’s employment by the Company
with Cause or by Executive without Good Reason, other than vested benefits under
the Company’s employee benefit plans or programs.

 

d. No Mitigation; No Offset. Executive shall not be required to mitigate the
amount of payments, if any, provided for in this Section 5 by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in Section 5(a)(i) and (ii) be reduced by any compensation earned by
Executive as the result of employment by another employer after the date of
termination.

 

e. Cooperation. If Executive is entitled to receive benefits pursuant to Section
5(a) hereof, Executive agrees that, for a period of six months following the
date of termination of Executive’s employment, Executive shall cooperate and
from time to time, on reasonable advance notice from the Company, make himself
available up to five

 

2



--------------------------------------------------------------------------------

hours per week and subject to any obligations or duties of Executive to a new
employer, to assist the Company with respect to general matters involving the
transition of a new Senior Vice President, strategic transactions upon which the
Executive worked during his employment or any legal proceedings that are based
on or directly related to events or transactions occurring during Executive’s
employment by the Company that reasonably require his personal testimony or
involvement. The Company shall reimburse Executive for his out-of-pocket
expenses relating to his compliance with his obligations set forth herein and
Executive shall be fully covered and protected under the Company’s
indemnification policies with respect to his activities hereunder.

 

6 DEATH OR DISABILITY

 

Executive’s employment shall terminate automatically in the event of Executive’s
death or “Disability” (as defined below). In the event Executive’s employment
terminates for death or Disability, Executive will receive death or disability
benefits in accordance with Company standard benefit plans.

 

7 CERTAIN DEFINITIONS

 

a. “Good Reason.” As used in this Agreement, a resignation for “Good Reason”
will occur if Executive resigns Executive’s employment as follows: (i) within 45
days after a material reduction in Executive’s position, title or primary duties
and responsibilities; (ii) within 45 days after any reduction of Executive’s
starting Base Salary or level of employee benefits as set forth herein; provided
that a reduction of Executive’s Base Salary by not more than 15% or level of
employee benefits, if similar reductions are made across the board to the salary
or level of employee benefits, as applicable, of other officers and employees of
the Company, shall not constitute “Good Reason” under this clause (ii); (iii)
within 45 days of a material breach of this Agreement by the Company following
written notice to the Company of such breach and a reasonable opportunity to
cure such breach, if curable; (iv) within 60 days of the failure by any of the
Company’s successors or assigns to assume the obligations to Executive under
this Agreement; or (v) within 45 days after the Company relocates Executive to
an office or location that is more than 60 miles from Fremont, California.

 

b. “Cause.” As used in this Agreement, “Cause” shall mean any of the following:

 

(i). Failure to Perform Duties. Executive willfully refuses to use Executive’s
reasonable best efforts to carry out the lawful material duties consistent with
Executive’s position, and after written notice thereof which sets forth in
detail the specific respects in which the Company believes Executive has not
substantially performed Executive’s duties as aforesaid, Executive fails to
correct such behavior within 45 days after being served with such written
notice;

 

(ii). Adverse Conduct. Executive is convicted of, pleads “guilty” or “no
contest” to a felony offense or commits any act of misconduct which is
materially detrimental to the reputation of the Company, or intentionally
commits an act of dishonesty, fraud, embezzlement, misappropriation or financial
dishonesty against the Company; or

 

(iii). Breach Agreement or Policy. Executive materially breaches this Agreement,
the Confidentiality Agreement, or any other material written agreement between
Executive and the Company (other than the Stock Purchase Agreement, Escrow
Agreement, the Seller Release, the Non-Competition Agreement or the Ancillary
Escrow Agreements (defined below)), or Executive materially breaches or violates
any lawful material employment policy of the Company, which is detrimental to
the Company, including those prohibiting harassment of another employee, and
after written notice thereof which sets forth in detail the specific respects in
which the Board of Directors believes Executive has breached an agreement or
violated a policy, Executive fails to correct such breach or violation within 30
days after being served with written notice. For purposes of this Section
7(b)(iii), the “Ancillary Escrow Agreements” shall mean (i) the Retention Bonus
Escrow Agreement, dated August 4, 2005 between the Executive, Protocom
Development Systems Pty Ltd (“Protocom”) and Comerica Bank and (ii) the Earn-Out
Escrow Agreement, dated August 4, 2005 between the Executive, Protocom and
Comerica Bank.

 

c. “Disability.” As used in this Agreement, “Disability” shall mean that
Executive has failed to perform Executive’s duties under this Agreement after
reasonable accommodation by the Company for a period of not less

 

3



--------------------------------------------------------------------------------

than 180 consecutive days (or 180 days during any twelve-month period) as a
result of Executive’s incapacity due to physical or mental injury, disability,
injury or illness.

 

8 CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

Executive’s acceptance and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company’s standard form of Employee Proprietary Information and Inventions
Agreement (the “Confidentiality Agreement”) a copy of which attached hereto as
Exhibit C, prior to or on Executive’s first day of employment.

 

9 CERTAIN RESTRICTIONS

 

a. Competitive Activity During Employment. Executive agrees that, during the
term of Executive’s employment, without the prior written consent of the Board
of Directors, Executive will not, directly or indirectly, as an employee, agent,
consultant, advisor, owner, manager, lender, officer, director, partner,
stockholder, or otherwise, engage in any Competitive Activity, or have any such
relationship with any person or entity that engages in any Competitive Activity;
provided, however, that nothing in this Agreement will prohibit Executive from
owning a passive investment of less than one percent of the outstanding equity
securities of any company listed on any national securities exchange or
quotation system so long as Executive has no other relationship with such
company in violation of this Agreement. “Competitive Activity” means developing,
manufacturing, licensing and selling products for authentication solutions and
systems for the issuance, usage and management of digital identities.
Executive’s post-employment obligations to the Company shall be governed by the
Confidentiality Agreement and by a separate Non-Competition Agreement to be
executed between Executive and the Company.

 

b. Agreement Not to Solicit Employees. Executive agrees that, during the term of
Executive’s employment with the Company, Executive will not, either directly or
indirectly, on Executive’s own behalf or in the service or on the behalf of
others knowingly solicit, divert, or hire away, or attempt to solicit, divert,
or hire away any person then employed by the Company, nor knowingly encourage
anyone to leave the Company’s employ. The foregoing shall not prohibit the
hiring of Company employees as a result of a general solicitation to the public
or unsolicited employment solicitation by a Company employee.

 

10 AT-WILL EMPLOYMENT

 

Executive’s employment with the Company shall be for no specified period or term
and shall constitute “at-will” employment. Accordingly, Executive is free to
terminate Executive’s employment at any time, with or without Cause, for any or
no reason, and the Company is free to terminate Executive’s employment at any
time, with or without Cause, for any or no reason subject to the provisions of
Section 5 of this Agreement. Any contrary representations which may have been
made or which may be made to Executive are superseded by this Agreement.

 

11 INDEMNIFICATION

 

Executive shall be entitled to be indemnified by the Company to the maximum
extent provided under the Company’s by-laws and certificate of incorporation and
applicable law and to receive the benefits of any director and officer liability
insurance obtained by the Company from time to time, subject to the terms,
provisions and conditions of any such insurance. Expenses (including reasonable
legal fees and expenses) incurred by Executive in defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the Company
prior to the final disposition of such claim, demand, action, suit or proceeding
upon receipt by the Company of an undertaking by or on behalf of Executive to
repay such amount if it shall be determined that Executive is not entitled to be
indemnified under the Company’s by-laws or certificate of incorporation.

 

12 APPLICABLE LAW; SEVERABILITY

 

This Agreement shall be governed by the laws of the State of California, without
reference to rules relating to conflicts of law. In the event that any provision
of this Agreement becomes or is declared by a court of competent

 

4



--------------------------------------------------------------------------------

jurisdiction or arbitrator to be illegal, unenforceable, or void, this Agreement
shall continue in full force and effect without said provision.

 

13 SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon the Company’s successors and assigns and
upon Executive’s heirs, executors, administrators, estate, successors and
assigns. For all purposes under this Agreement, the term “Company” shall include
any successor to the Company’s business and/or assets, which becomes bound by
this Agreement. Executive may not assign this Agreement.

 

14 NO INCONSISTENT OBLIGATIONS

 

By signing this Agreement and accepting this offer of employment, Executive
represents and warrants to the Company that Executive is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with
Executive’s obligations set forth in this Agreement or otherwise restrict
Executive’s ability to enter into this Agreement or fully perform the services
required hereunder.

 

15 EXPENSES

 

The Company and Executive shall bear their respective legal and other fees and
expenses with respect to this Agreement.

 

16 DISPUTE RESOLUTION

 

Executive and the Company agree to arbitrate any dispute, claim, or controversy
arising out of this Agreement or Executive’s employment or termination of
employment. The arbitration shall be conducted by a single neutral arbitrator in
accordance with the rules issued by JAMS for resolution of employment disputes.
The arbitration shall take place in the City of San Francisco. The Company will
pay the fee for the arbitration proceeding, as well as any other charges by
JAMS. The arbitrator shall issue a written decision or award. The decision or
award of the arbitrator shall be final and binding upon the Company and
Executive. The arbitrator shall have the power to award any type of relief that
would be available in a court of competent jurisdiction. Any award may
thereafter be entered as a judgment in any court of competent jurisdiction. Each
party agrees that any relief to which such party is entitled arising out of said
arbitration shall be limited to that awarded by the arbitrator. Each party
agrees to file any demand for arbitration within the time limit established by
the applicable statute of limitations for the asserted claims. Failure to demand
arbitration within the prescribed time period shall result in waiver of any
claims. Each party agrees to waive any right such party may have to a jury trial
with respect to any dispute or claim relating to this Agreement, Executive’s
employment, Executive’s termination from employment, or any terms and conditions
of Executive’s employment with the Company. Executive shall be responsible for
his own attorney’s fees and costs provided, however, the Company shall pay for
Executive’s attorney’s fees and costs in the event Executive prevails on any
substantive issue in the arbitration.

 

17 ENTIRE AGREEMENT

 

This Agreement and the Exhibits, including the Confidentiality Agreement and the
Stock Purchase Agreement, set forth the full and complete agreement between the
Company and Executive regarding the subject matter hereof and supersede any and
all prior representations or agreements between Executive and the Company, if
any, whether written or oral, except for the Stock Purchase Agreement and
Non-Competition Agreement referenced above. This Agreement may not be modified
or amended except by a written agreement, signed by Executive and the Company.
No failure on the part of the Company or Executive to exercise any power, right
or privilege or remedy under this Agreement, and no delay on the part of the
Company or Executive in such exercise shall operate as a waiver of such power,
right, privilege or remedy; and no single or partial exercise of any such power,
right, privilege or remedy shall preclude any other further exercise thereof or
any other power, right, privilege or remedy. Any waiver must be in writing and
executed by the parties. The captions contained in this Agreement are for
convenience only and shall not be considered part of this Agreement. All
definitions used in this Agreement shall apply to the Exhibits to this
Agreement.

 

[Remainder of this Page Intentional Left Blank]

 

5



--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts and delivered by
facsimile, each of which shall be deemed an original, but both of which together
shall constitute one and the same instrument.

 

DATED: August 5, 2005

     

/s/ Jason Hart

       

Jason Hart

 

DATED: August 5, 2005

     

ACTIVCARD, INC.

            By:  

/s/ Ben C. Barnes

           

Title:

 

Ben C. Barnes, CEO

 

[Signature Page to Employment Agreement]